ORDER
PER CURIAM.
Insurance Company filed an action for declaratory judgment asking for a ruling that its automobile insurance policy did not cover the grandson of the vehicle's owner for an automobile accident in Illinois. The trial court found no coverage because the grandson did not have permission to drive the automobile to Illinois. We affirm per Rule 84.16(b). The finding of the trial court is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only.